COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-16-00397-CR
                             NO. 02-16-00398-CR


ANTHONY DAVID GALVAN                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY
                TRIAL COURT NO. 1439829, 1439830

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant’s Motion to Dismiss Appeals.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeals. See Tex. R. App. P.

42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                           PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 1, 2016




                              2